Hamersley, J.
This is an action brought by a practicing physician and surgeon to recover of the defendant the price of professional services rendered. The defendant answers by a general denial, and also sets up special defenses, of which only one affects the questions before us, and that one alleges that the plaintiff was a practicing physician and surgeon, and as such undertook to reduce a fracture of the thigh bone of the defendant’s infant child, and performed the operation negligently and without reasonable skill; and that by reason of the plaintiff’s negligence and lack of reasonable skill his services were of no value to the defendant. The court below rendered judgment for the defendant. The plaintiff appealed.
The finding of facts states that the plaintiff treated the fracture with such lack of ordinary care and skill that he left the bone unnaturally bent, and that the services of the plaintiff were of no value to the defendant. Upon such finding there is clearly no error.
There is printed with the record the “ reasons for decision” signed and filed by the trial judge when judgment was rendered. It appears from these reasons that the court did not find any specific negligence or lack of skill on the part *439of the plaintiff, but inferred error in judgment or care amounting to lack of reasonable and ordinary care and skill, from the fact that after the operation was completed and the splints removed the bone was so bent as to require a further surgical operation, which was done by another physician ; that the splints were removed May 12th, and the bent condition of the bone was not certainly ascertained until May 21st; that the plaintiff claimed to have left the bone in good condition on May 12th, and that any bending discovered on May 21st must have resulted from some intervening accident, and was in no way attributable to the plaintiff, while the defendant claimed that the leg appeared to be bent on May 12th; that the court held as a rule of law that the burden of proof was on the plaintiff to show affirmatively that he treated the case with ordinary and reasonable skill and care, and that the court applied this rule as to burden of proof in determining the preponderance of evidence as to the main fact of the plaintiff’s lack of care and skill, including the subordinate fact of the appearance of the leg on May 12fch.
This statement of reasons, although printed with the record in pursuance of a rule of this court, is not strictly a part of the record. It is, however, the official opinion of the court below and as such belongs to the case. It may properly be used by counsel as a basis for his statement of the questions of law he desires to raise upon appeal. When a judgment is rendered the trial judge is not bound to state, either orally or in writing, the reasons for his decision; but when he sees fit in announcing his decision to give such reasons, and states the facts as he finds them and the conclusions of law he draws from the facts, or the rules of law he has applied in determining the facts, we think counsel are justly entitled to claim error in the law so announced, and to have a finding containing the facts in sufficient detail to clearly present such claim upon the record; and the difficulty of apptying an effective remedy when a trial judge refuses to make a proper finding in such case is doubtless one reason that induced the enactment of the recent statute, *440(Public Acts 1898, page 318) upon the construction of which this case depends.*
The record, in addition to the plaintiffs request for a finding under the provisions of General Statutes, § 1132, with the statement of the questions of law arising thereon which *441he wishes to have reviewed, contains the plaintiff’s request to the judge to incorporate in the finding the facts he claims to be proven by the evidence, including the facts found in the judge’s reasons for decision; the plaintiff’s exceptions to the finding of facts by the court, and to the refusal of the court to find the facts requested; and all the evidence claimed by either party to be material to such questions of fact and found by the court to have been actually given in the case. In his appeal the plaintiff assigns as reasons for appeal, the alleged error of the court before stated as to the rule of burden of proof, and adds certain reasons for appeal on questions of fact. The plaintiff claims judgment in his favor because the conclusions of the court below upon the pure issues of fact are clearly against the weight of evidence, and also because the court in reaching its conclusions of fact adopted an erroneous rule as to the burden of proof. Both claims are made under the Act of 1893, and the record is made up in pursuance of that Act.
The first claim involves the question, does the Act require this court to determine, upon the evidence spread upon the record,- questions of pure fact settled by the judgment of the trial court, and, upon reaching conclusions inconsistent with that judgment, either to reverse the judgment for error in finding one or more facts, or to render a new judgment as upon the trial of the whole cause, and issue execution thereon ?
The second claim involves the question, does the Act authorize this court to correct the finding of the trial court by taking into consideration such facts, not included in the finding, as the record shows to have been found by the court- and to be necessary for the presentation of questions of law arising in the case ?
At this term and the preceding term the construction of the Act has been ably argued by counsel, including some who took part in the preparation and passage of the Act; and the different views presented indicate that the profession is uncertain 'what the Act means, and how it affects their duties in the trial of causes. In view of this eondi*442tion, we think the essential questions relative to the effect of the Act which are directly involved in the present case should he fully considered and settled.
First: Does the Act of 1898 require this court to determine, upon evidence spread upon the record, questions of pure fact settled by the judgment of .the trial court?
In 1834, Chief Justice Daggett in delivering the opinion of the court in Weeden v. Hawes, 10 Conn., 54,—Judge Peters a member of the Constitutional Convention of 1818 concurring, and Judge Church another member of that convention being then a member of the court, though not present when the case was decided,—said that this court was a court of errors and had “ no constitutional power to decide a question of fact.” And in 1867 this court expressed the opinion that “ it was the intention of the framers of the Constitution that the Supreme Court of Errors should be a court for the correction of errors in law. The language used clearly imports this, and such has ever been the understanding of the legislature, of the courts, and of the people of the State.” Dudley v. Deming, 34 Conn., 169, 174. We did not in that case discuss the reasons for the opinion given, but we are now satisfied of its correctness after a careful re-examination of the provisions of the Constitution.
The second article provides that “ the powers of government shall be divided into three distinct departments, and each of them confided to a separate magistracy, to wit, those which are legislative, to one; those which are executive, to another; and those which are judicial, to another.”
Article fifth provides :—
“ Sect. 1. The judicial power of the State shall be vested in a Supreme Court of Errors, a Superiour Court, and such inferiour courts as the General Assembly shall, from time to time, ordain and establish: the powers and jurisdiction of which courts shall be defined by law.
“ Sect. 2. There shall be appointed in each county a suffijcient number of justices of the peace, with such jurisdiction, 'in civil and criminal cases as the General Assembly may ('prescribe.
*443“Sect. 3. The judges of the Supreme Court of Errors, of the Superiour and inferiour courts, and all justices of the peace, shall be appointed by the General Assembly, in such manner as shall by law be prescribed. The judges of the Supreme Court, and of the Superiour Court, shall hold their offices during good behaviour; * * * all other judges and justices of the peace shall be appointed annually.”
Do these provisions mean that the judicial power of the State in the final correction of errors in law is vested in this court? In passing on a principle of constitutional law we may properly consult the decisions of the courts of our sister States and derive great assistance from their conclusions, which in doubtful cases might be controlling ; but in ascertaining the real meaning of our Constitution little aid can be obtained from such sources. A Constitution, our own especially, is the outgrowth of a people’s history, the result of past experience and of existing conditions, and it is impossible to ascertain its real meaning without studying the conditions it was framed to meet and the fundamental principles it was adopted to secure. “ The meaning of the Constitution is fixed when it is adopted, and it is not different at any subsequent time when a court has occasion to pass upon it.” Cooley, Constitutional Law, 4th Ed., page 55.
Our Constitutional Convention met in 1818. At that time eighteen States had adopted constitutions. Our system of judicature was quite different from that of nearly all these States, and in its treatment of the judicial department our Constitution differed widely from most others. In New York the Constitution of 1777 did not vest the judicial power in any specified courts, and in prescribing a court for the correction of errors provided that it shall be instituted “ under the regulations which shall be established by the legislature.” In Massachusetts the Constitution of 1780 did not attempt to vest the power in constitutional courts. In New Hampshire, by the Constitution of 1784, the legislature had full “power and authority to erect and constitute judicatories and courts of record or other courts.” In Ohio the Constitution of 1802 gave to the legislature full power to prescribe the *444jurisdiction of the Supreme Court. Indeed, there is no one of the States where the existing organization of courts and the language of the Constitution in relation to the judicial department can fairly be held analogous to our own.
In 1818 we had a judicial system peculiar to ourselves which was the growth of one hundred and eighty years. It had one fatal defect: our government was a democracy, exercising unrestricted power through representatives chosen annually ; there was no restraint from any fundamental law, because each year the representatives chosen by the people exercised the same sovereign power by which every so-called fundamental law was enacted. In the assembly of representatives was concentrated all political power; absolute power of legislation, supreme executive power, supreme judicial power in the administration and construction of all laws. Our security rested, not on a Constitution as now understood, but on the annual election by which the people retained all power in their own hands, and so it was expressed in the preamble to our declaration of rights as enacted in 1776. “ The People of this State, having from their Ancestors derived a free and excellent Constitution of Government, whereby the Legislature depends on the free and annual 'Election of the People, they have the best Security for the Preservation of their civil and religious Rights and Liberties.”
But such a condition was fatal to the permanence and independence of the judiciary. The Assembly had gradually 'delegated its judicial power to courts. It had built up a (judicial system admirably adapted to the needs of the people. But the jurisdiction and existence of the courts, as ¡well as the tenure of office of the judges, was wholly depend¡eut upon the action of each annual Assembly. To remedy 'this defect was one main object of the Constitution. The ¡ revisers appointed to adapt our laws to the changes made by the Constitution say: “The most prominent advantages derived from it, are, that it divides the government into three ' branches, a legislative, an executive, and the judiciary, which ! are confided to separate magistracies; and also secures the (independence of the judiciary, by a permanent appointment.”
*445The General Court or Assembly originally exercised all judicial power; the first step towards the establishment of a regular judicature was the delegation to “ assistants,” members of the General Court, of power to hold “particular” courts; the establishment of counties was accompanied by the establishment of County Courts, first held by these assistants. Shortly after the Charter of Charles II. was granted the laws were revised, and the Revision of 1672 was published. Our judicature then consisted of the Particular Courts called Courts of Assistants, with full appellate jurisdiction for the retrial by jury or otherwise of all cases, and original jurisdiction in all “Tryals for Life, Limb, Banishment and Divorce;” and County Courts with original jurisdiction of “ all Causes civil and criminal, not extending to Life, Limb or Banishment.” In 1718 a new edition of the laws was published; another step in the development of our system had been taken; the jurisdiction of the Court of Assistants was vested in a court formally established as the “Superiour Court of Judicature over this Colony,” to consist of a chief judge and four other judges; the County Courts were formally established as the “ Inferior Courts of Judicature or County Courts,” and also described as the “county or inferióur courts within this colony,” with the same jurisdiction before exercised; courts of probate were also established, originally held by one of the judges of the County Courts.
In 1788, upon the close of the Revolution, Richard Law and Roger Sherman were appointed to revise bur laws in view of the changes caused by the successful issue of the struggle and our establishment as an independent State; the Revision of 1784 was the result of their labors. In establishing the judicatory the system of the colony is made that of the State. “There shall be a Superior Court of Judicature over this State ; ” the inferior courts are the same, and the jurisdiction of all courts substantially the same except that the jurisdiction in equity before exercised solely by the General Assembly is vested in the Superior Court when the *446■ value of the matter in demand does not exceed 1600 pounds, i and in the County Courts when it does not exceed 100 pounds.
. The same year (1784) that .this revision was adopted the ! last step in completing our system was taken. The Supe- . rior Court had full and final appellate jurisdiction, directly ' or indirectly, from all inferior courts including justices of '¡the peace, but the General Assembly was the dernier resort for correction of errors in law. This evil was now largely /remedied; the “Supreme Court of Errors ” was established as “the dernier resort of all Matters brought by way,of ; Error, or Complaint from the Judgment or Decree of the Superior Court (and by force of the appellate jurisdiction of ■ that court from the judgment of all inferior courts), in Mat- : ters of Law or Equity, wherein the Rules of Law or the principles of Equity appear from the Files, Records and = Exhibits of said Court, to have been erroneously or mistakenly adjudged and determined. And said Supreme Court are hereby impowered, authorized and enabled to take Cognizance of all such Causes that shall be brought before them as aforesaid, and shall be invested with all the Powers, Authorities and Jurisdictions necessary and requisite for carrying into complete Execution all their Judgments, Decrees and Determinations in the Matters aforesaid, according to ■ the Laws, Customs and Usages of this State, And their determinations and Decrees shall be final and conclusive to all concerned.” (Ed. 1786, page 266.)
1 This original description of the essential character of the jurisdiction and power of the Supreme Court of Errors has remained unchanged by statute for more than one hundred years; the condensation of expression adopted in the Revision of 1875 (Tit. 4, Ch. 4, Sec. 2) was not intended to and did not alter the settled legal description. That the court , was established with the deliberate purpose and intent that,in connection with the appellate jurisdiction of the Superior Court, supreme except in matters of law, a foundation should be so laid for a permanent system of judicature and jurisprudence, is indicated by the statute passed at the same time, “that it shall be the Duty of the Judges of the Superior *447Court in all matters of Law by them decided on Writ of Error, Demurrer, special Verdict or Motion in arrest of Judgment, each one to give his Opinion seriatim, with the Reasons thereof, and the same reduced to Writing and subscribed ; to be kept on File; that the Case may be fully reported, and if removed by Writ of Frror, to be carried up with greater advantage ; and thereby a Foundation be laid for a more perfect and permanent System of common Law in this State. And it shall be the Duty of the Supreme Court of Error to cause the Reasons of their Judgments to be committed to writing and signed by one of the Judges, and to be lodged in the Office of the clerk of the Superior Court.’’ (Ed. 1786, page 267.) And prior to this time the policy had been adopted of trying, with consent of the parties, questions of fact to the court. (Ed. 1786, p. 5.)
The most significant feature in the establishment of the court is found in the fact that it was the deliberate adoption iuto our system of judicature of the fundamental principle, which has ever since characterized it, that the certainty of our jurisprudence as well as the security of parties litigant depends upon confining the jurisdiction of a court of last resort to the settlement of rules of law. The protest of the law of 1784 was not so much against the personnel of ^he General Assembly as a court of last resort, as against the jurisdiction exercised ; the personnel of the General Assembly for the trial of causes was substantially the same as that of the new court; the judgment of the General Assembly was practically the judgment of the lieutenant governor and council, and the same officers were made judges of the Supreme Court of Errors ; but sitting as members of the General Assembly their jurisdiction extended over the whole range of fact, and their judgments were liable to be mere arbitrations; while sitting as members of the Supreme Court of Errors their jurisdiction was confined to questions of law arising upon facts found by the Superior Court as the court of last resort for all matters of fact, and their judgments became the solemn and final declaration of the law which must be the same for all parties and every case ; so that the *448j law of 1784 was more than the creation of a court; it was j the declaration and adoption of a principle deemed vital to j our judicial system. The only material change made prior, i to the adoption of the Constitution was in 1806, when it | was provided that the Superior Court should consist of a j chief judge and eight assistant judges, and that the judges j of the Superior Court, any five of them to make a quorum, j should constitute the Supreme Court of Errors. (Comp. ( 1808, page 218.)
The legislature had now done nearly all in its power to do in providing for a permanent judicial system ; it had delegated to regular courts most of its judicial power : it had settled the jurisdiction of those courts upon principles proved by experience to be essential to the best administration of justice, but the fatal defect still remained—remediless except by constitutional change. The judicial power was only. delegated ; it still belonged to the legislature, and its exercise could be assumed at any moment and in any case ; the jurisdiction, the existence of every court, the tenure of office of every judge, the finality of every judgment, was still at the mercy of each legislature. In 1815 there occurred an illustration of this defect that had a considerable infiuence in securing the remedy ; the General Assembly annulled the judgment and set aside the sentence pronounced against a murderer convicted at a special session of the Superior Court. The following year Chief Judge Swift, who had presided at the trial, published a vindication of the action of the court, with observations on the constitutional power of the legislature. In this pamphlet stress was laid upon the danger of the legislature encroaching upon the jurisdiction of the judiciary, because the legislature “ would become one great arbitration that would ingulf all the courts of law and sovereign discretion would be the rule of decision, * * * a state of things equally favorable to lawyers and criminals.” Peter Lung’s case, and the observations of Chief Judge Swift, added much strength to the long and earnest agitation for the protection of a Constitution which two years later resulted in'the convention of 1818. But the *449evil which Lung's case emphasized was not more the wrong of the exercise of such jurisdiction by the legislature than the wrong of such jurisdiction. The underlying principle involved was that the administration of justice is not safe when the court of last resort for the settlement of the law, in the exercise of an absolute and final power, can render judgment on facts and law so intermingled that its decision is not simply the declaration of the law but may become the arbitration of the case. '
It is difficult to imagine a more striking proof of the reality of the evil which the people sought to prevent by article 5 of our Constitution, than is furnished by the law under discussion, if the construction claimed for it is correct. By its provisions as construed, every case tried to the court, in the Superior Court, in six County and District Courts, and in thirteen or more City Courts, may be brought directly to this court, and we may render a judgment in the exercise of a power which is final beyond all review upon all questions of law and fact, the facts being such facts as the court below has found, and such facts as the court has been asked to find but has not found, supported by such bits of testimony actually given as the lawyers see fit to print; and this judgment may be an affirmance or reversal of the judgment below, or a new and independent judgment for such amount of damages or for such other relief as we may deem just. It is too plain for argument that, under the progressive influence of such legislation, nothing but more than human wisdom and firmness on the part of its judges can prevent • a court exercising such a jurisdiction from eventually becoming “ one great arbitration that would in-gulf all the courts of law, and sovereign discretion would be the rule of decision.”
' The Constitution of 1818 must be read in connection with this peculiar development and existing condition of our judicature, and in view of the special defects it was adopted to remedy; so read the provisions of the fifth article become clear and specific. The whole judicial power of the State is vested in the courts; that power is fully granted and is *450subject to no limitations except those contained in tbe Constitution itself; inferior courts may be from time to time ordained and established by the legislature in accordance with the public needs as developed by future changes; and inferior courts are courts inferior to the Superior Court, exercising portions of that jurisdiction vested in the Superior Court, subject to such apportionment. Two courts are established and the character of their jurisdiction described by the Constitution itself; one with a supreme jurisdiction in the trial of causes, and one with a supreme and final jurisdiction in determining in the last resort the principles of law involved in the trial of causes. The “ Superior Court ” is a “ Superior Court of Judicature over this State ” with a supreme jurisdiction original and appellate over the trial of all causes not committed to the jurisdiction of inferior courts. The “ Supreme Court of Errors ” is not a supreme court for all purposes, but a supreme court only for the correction of errors in law; if its jurisdiction also included the determination of facts it would then be supreme for all purposes and its name a misnomer. It cannot be claimed that the designation of these courts is a mere meaningless name with no effect whatever, and leaves the apportionment of jurisdiction to the uncontrolled discretion of the legislature; but if such claim is baseless, if the phraseology of the Constitution is descriptive of jurisdiction, then it clearly follows that the character of the jurisdiction so described must be sought in the meaning attached to the language used at the time it was employed by the people who used it for the purpose of such description.
This rule was applied by Chief Justice Makshall in construing the term “levying war ” as used in our Federal Constitution. After speaking of the natural import of the term he says : “ But the term is not for the first time applied to treason by the Constitution of the United States. It is a technical term. It is used in a very old statute of that country, whose language is our language, and whose laws form the substratum of our laws. It is scarcely conceivable that the term was not employed by the framers of *451our Constitution in the sense which had been affixed to it by those from whom we borrowed it. So far as the meaning of any terms, particularly terms of art, is completely ascertained, those by whom they are employed must be considered as employing them. in that ascertained meaning, unless the contrary be proved by the context. It is therefore reasonable to suppose, unless it be incompatible with other expressions of the Constitution, that the term “ levying war ” is used in that instrument in the same sense in which it was understood, in England and in this country, to have been used in the statute of 25 Edward III., from which it was borrowed.” Burrs Trial, Robertson’s Ed., Vol. 2, pp. 496, 497; Goddard v. State, 12 Conn., 451. The term “ Supreme Court of Errors ” now under discussion was a technical term and had a completely ascertained meaning when employed by the people ' of Connecticut in their Constitution ; of this there can be no doubt.
The judges and statesmen who framed the Constitution, and the people who adopted it, knew but one meaning for “ a Supreme Court of Errors; ” it was a phrase peculiar to our people and unknown elsewhere; the Supreme Court of Errors then existing had been created, had been named and assigned its jurisdiction and powers to accomplish an express purpose and to cure an express evil developed by our peculiar experience. It expressed the conviction of the people that a jurisdiction of mixed law and fact vested in any court of last resort, exercising a supreme and uncontrolled power, was inconsistent with a sound system of jurisprudence and was dangerous to the administration of justice; and to prevent the future exercise of such jurisdiction was one main reason why the convention was called, and one main object sought to be secured in framing the Constitution.
There is no escape from the conclusion that the Constitution vested in this court a portion of the judicial power, that it specified the power so vested, and that the power so specified is a supreme and final jurisdiction for the correction of errors in law.
The claim is made that the words which follow this grant, *452to wit: “the powers and jurisdiction of which courts shall be defined by law” annul the grant; that the direction to define the practical limits of a jurisdiction of a specified character granted in general terms, is equivalent to a grant of power to change or alter at pleasure the essential character of the jurisdiction itself. It is very clear that these words will bear no such interpretation. A power to define is different from a power to grant or apportion; and however far the meaning of the word “ define ” might be extended when the context clearly calls for extension, it is certain that when used with reference to a jurisdiction substantial^ described, its meaning must be confined to fixing limits for the exercise of such jurisdiction, and cannot be extended to an alteration of its character. Assuming that these words apply to the Supreme Court of Errors, and that their effect cannot be exhausted in determining the jurisdiction apportioned between the various inferior courts and between the Superior Court and the inferior courts, it is quite doubtful if the words contain or imply the grant of any power; such grant is certainly unnecessary, for the power expressly given the legislature to ordain and establish courts inferior to the Superior Court involves, beyond all doubt, the power to apportion the jurisdiction vested in the Superior Court between that court and courts inferior to it, as well as between such inferior courts ; and the general power of legislation in respect to procedure and the whole body of the law involves the power, subject to the restrictions of the Constitution, to define limits for the exercise of the jurisdiction vested in all courts ; so that it may well be that these words, as their form indicates, are simply a direction that the law shall at all times clearly define the limits of the powers and jurisdiction exercised by all courts ; by those courts upon which jurisdiction may be conferred by the legislature in accordance with the jurisdiction so conferred, and by those courts whose jurisdiction is derived directly from the Constitution in accordance with the jurisdiction so granted. If these words can authorize the alteration of the jurisdiction of courts as described in the Constitution, then words in the *453following section, much broader in their scope and far clearer in their meaning, must be equally efficacious. Section 2 provides: “ There shall be appointed in each county a sufficient number of justices of the peace, with such jurisdiction in civil and criminal cases as the General Assembly may prescribe.” Here a free hand is given the legislature to confer on justices any jurisdiction whatever. Can the legislature appoint one or more justices in each county with supreme appellate jurisdiction in all causes civil and criminal tried within the county? This certainly cannot be ; and cannot be because the phrase in section 2, as well as the phrase in section 1, is used in subordination to the jurisdiction of the Supreme Court of Errors and the Superior Court as granted and described.
If confirmation were needed of the views now expressed, it will be found in a contemporaneous construction by the legislature in establishing this court after the Constitution was adopted—a construction which has been unquestioned by court or legislature to the present time. The duty of maintaining the jurisdiction thus described was imposed upon the judges of this court; and such jurisdiction has been maintained and its character stated in an unbroken line of decision for seventy-five years.
The judicial power committed to the court was intended to secure the people against a mixed jurisdiction they deemed unwise and unsafe; that power has come to us undiminished; and, inasmuch as it is again challenged in this ease, we have deemed it proper to restate fully and clearly as we can the reasons for the view which has heretofore influenced our decisions, and which in Dudley v. Deming was treated as too plain for argument.
The force given to a description of jurisdiction in a Constitution is illustrated in the opinion prepared by Chief Justice Tantsy in the case of Gordon v. United States, and published after his death with the approval of the court: “ Its jurisdiction and powers and duties being defined in the organic law of the government, and being all strictly judicial, Congress cannot require or authorize the court to ex*454ercise any other jurisdiction or power, or perform any other duty.” 117 U. S., 700; State v. Cunningham, 83 Wis., 125, 126; Klein v. Valerius, (Wis.) 57 N. W. Rep., 1112.
It should he remembered, however, that “ errors in law,” when applied to constitutional jurisdiction, has a far wider scope than when used merely in reference to the effect of particular forms of procedure. While the errors in law which comprise the field of jurisdiction include “questions of law ” as distinguished from “ questions of fact,” yet the distinction is not limited to the one in use in connection with the procedure adopted at the first organization of the court, or the one appropriate to give effect to any particular form of procedure; but extends to the true distinction as drawn under our system of jurisprudence, in connection with this provision of the Constitution, between facts that the trial 'court must find from the testimony, and the application of the principles of law in reaching a judgment based upon such facts. The description of jurisdiction contained in the Constitution determines only the essential characteristics of that jurisdiction, and does not deal with the procedure by means of which the jurisdiction is called into exercise, and does not involve constitutional legislation on such principles of law as are the proper subject, both by judicial and legislative action, of those modifications which inhere in the growth and development of any system of jurisprudence. These essential characteristics are : the court is one of last resort for the correction of errors, and not for the full trial of causes, either directly by means of original process, or indirectly by means of process for the removal of a cause from the jurisdiction of another court and its retrial on the evidence and complete adjudication upon the facts and law involved; the jurisdiction for correction of errors is co-extensive with the judical power of the State in all matters wherein legal principles, that is, rules of law or principles of equity, appear to have been erroneously or mistakenly determined by a trial court.
The exercise of this jurisdiction may be modified by the forms of procedure provided by the legislature; and the *455legal principles which in their application by trial courts form the subject-matter of the jurisdiction, may be modified by the growth and development of the body of the law. To illustrate: After the adoption of the Constitution the legislature enacted a law providing a procedure for bringing before this court the question whether a new trial should be granted for a verdict against evidence. The decision of such a question involves no retrial of the case by this court, no adjudication of facts, but only the legal question whether the rules of law as determined by this court entitle the party to another trial of his cause. And this court held that the law did not call for a judgment inconsistent with its jurisdiction, but merely provided a procedure whereby the court could exercise its jurisdiction in determining whether the rules of law had been mistakenly adjudged in the trial court.
Again, the vexed question of what conclusions are conclusions of law and what are conclusions of fact, is clearly a matter within the jurisdiction of this court; and such jurisdiction can be exercised whenever the procedure is adapted to bring before the court the action of the trial court in the decision of such question. The legal principles involved in this question have heretofore been much obscured by the habit of calling every conclusion which must be left to a jury a “ question of fact,” and confining a “ question of law ” to such conclusions as the court may decide and withdraw from the consideration of the jury. It is obvious that such phraseology grew out of the exigencies of jury trials and defines the practice regulating the sometimes arbitrary division of the function of court and jury in such a trial, and does not necessarily define the distinctions between questions of fact and law when the jurisdiction described in the Constitution is considered in the light of legal principles controlling a logical and intelligent system of jurisprudence; when, therefore, a trial court errs in treating as a question of fact conclusions which the legal principles established in the growth, of our jurisprudence require to be treated as a question of law, this court, when the question is properly before it, has *456jurisdiction to correct such error and to determine the true conclusion of law.
In short, the essential characteristics of the jurisdiction vested in this court are described in the Constitution; but the exercise of that jurisdiction may practically be limited or extended in consequence of changes of procedure not inconsistent with such characteristics; and the legal principles which are the subject-matter of that jurisdiction are such as belong to our system of jurisprudence, with which the Constitution did not interfere, but left to its natural growth and development.
In describing the jurisdiction of this court, the Constitution sought to avoid specific and well understood evils; but the jurisdiction actually conferred is conferred broadly and must be construed, both as to its limitations and its breadth, with a view to give full effect to a law which is fundamental and not temporary, and which is dealing not with the forms of procedure or the details of particular cases, but with the essential character of a court to which is committed for an indefinite future the exclusive administration of an important part of the power vested in an independent department of government. In the nature of things, questions of doubt may from time to time arise in the administration of such a jurisdiction; there can, however, be nc doubt but that the determination by this court, upon the evidence, of questions of pure fact, for the mere purpose of rendering its own judgment upon issues of fact, is inconsistent with such a jurisdiction, and clearly obnoxious to that underlying principle which holds the security of the citizen and the certainty of the law as best served by confining the supreme and uncontrolled power vested in a court of last resort for the correction of errors to the determination of principles of law.
In examining the Act of 1893 we must assume that the legislature had in mind the description of the jurisdiction of the Supreme Court of Errors contained in the Constitution, and the view of that jurisdiction which had generally prevailed and had been clearly expressed by this court in Dud*457ley v. Deming, and did not intend to require any action of the court inconsistent with such jurisdiction. It is claimed that some provisions of the Act, especially in § 9, indicate that the legislature did intend such a result. But we can impute to the legislature an intention of that nature only under constraint of language perfectly clear, consistent with other provisions of the Act, and insusceptible of any other meaning. Gough v. Dorsey, 27 Wis., 131. The language of § 9 is far from clear, is apparently inconsistent with other portions of the Act, and raises doubts, at least, whether the object imputed to it could be made effective, aside from constitutional objections. We must therefore discard the con: struction claimed by the plaintiff, if we can give effect to the Act by any other reasonable construction. The suggestion that the Act may be treated as providing a motion for a new trial on the same grounds as support such a motion when the facts are found by a jury is too inconsistent with the express language and all the details of the Act to be entertained. But we think the Act, as a whole, fairly expresses a purpose, consistent with the jurisdiction of this court, in language not so interwoven with the uncertain and defective language as to make it impossible to give effect to that purpose.
Most of the provisions of the Act relate not to jurisdiction but to procedure, and prescribe what proceedings in the trial courts shall be spread upon the record ; its significant and controlling feature is that it authorizes no appeal whatever from the judgment of the court below, nor does it attempt to alter the legal definition of the word appeal. In this State “ appeal ” has heretofore been used by court and legislature with two meanings only; one as applicable to the superior and inferior courts when it means the transfer of the case to another jurisdiction for trial, and one as applicable to the Supreme Court of Errors when it means an application to this court to reverse or set aside a judgment of a trial court for errors in law. In the latter sense it was never used until the Act of 1882 authorized all errors previously corrected by means pf a writ of error, a motion in error, or *458a motion for a new trial, to be included in one application and called that application an appeal. The name in no way-altered the nature of the application. Morse v. Rankin, 51 Conn., 326; Schlesinger v. Chapman, 52 Conn., 271.
Section 1 of the Act provides that “ upon the trial of any civil action to the court without a jury, in which an appeal to the supreme court of errors may now be taken, each party may request the judge to incorporate in the finding such facts as he claims to be proven by the evidence; ” and § 10 says that the rights of appeal under the Act, whatever they may be, are in addition to those now provided by law. It is evident that the word “ appeal ” in § 1 is used with the same meaning it bears in existing statutes, and that meaning this court has decided, in the cases cited, to be a process which is a mere substitute for a writ of error, motion in error, and motion for a new trial, for the review of questions of law. This section, therefore, controls the whole Act, whose provisions are put in force only when there is an appeal from a judgment for errors in law ; and so the Act itself makes no provision for any appeal from the judgment of the court below. This view is consistent with § 7, which provides that “ either party may appeal, from any finding or refusal to find any fact, to the supreme court of errors in the manner now provided by law; ” here “ appeal ” is used with its common and not its legal meaning; an appeal in the legal sense of the word from the finding or refusal to find a single fact is unknown to the law, and the only “ manner now provided by law ” for such “ appeal ” or application, is to be found iu General Statutes, § 1141, which provides that if any appeal shall not present the questions of law decided by the court below, the party aggrieved may apply to the Supreme Court of Errors to rectify the same, and if upon inquiry it shall appear to the court that the appeal does not present such questions, the court shall correct it, and it shall then be proceeded with as corrected.
In 1830 the legislature first provided by statute for revising errors in law by means of a motion for a new trial; as such motion required a statement of the facts found by the *459court for the purpose of presenting the questions of law to be decided, a means was provided at the same time by way of application to the Supreme Court of Errors to correct the finding in case the action of the judge required such correction. The appeal or application first authorized by the statute of 1830, and further defined and extended by § 7, is from the action of the judge and not from the judgment of the court.
It being clear that the Act authorizes no appeal from the judgment of the trial court, that it relates to procedure and not to jurisdiction, that its provisions become operative only when an appeal is taken from the judgment of a court on account of errors in law as now provided, and that it furnishes additional facilities for the application to this court for a correction of the appeal as authorized by General Statutes, § 1141,—it is evident that one, if not the onljq purpose of the Act was to modify a defect which has occasionally been felt as an evil, a defect inherent in every judicial system because the infirmities of human nature and the fallibility of human judgment cannot be eliminated.
Among the questions of law belonging to the jurisdiction of this court, and which it is important should be authoritatively determined as they arise under modified forms in changed circumstances and conditions, are, questions of legal conclusion when law and fact are so intermingled that the main fact is not a pure question of fact but a question of the legal conclusion to be drawn from subordinate facts ; and also questions whether particular subordinate facts constitute the basis for a conclusion of fact or a conclusion of law; such questions may arise either during the course of trial, as upon findings affecting the admissibility of evidence, or may be involved in the final judgment of the trial court. The procedure by which such questions have generally been brought before us for review is a motion for a new trial now incorporated into the proceedings called appeal, in which the court below is required to find the facts sufficient to present the questions of law; such a procedure is amply adapted for its purpose provided all practicable security is given *460against mistake or error on the part of the trial judge—mistake in overlooking a material fact admittedly proved, error in misjudging the necessity of including in the finding any fact or series of subordinate facts for the purpose of presenting the question of law decided.
The Act of 1830 was passed to perfect such procedure and to provide such security against mistake or error, but it has proved inadequate ; the Act of 1893 was evidently passed to provide a further and additional remedy; the remedy consists in compelling the trial court to so make up its record that this court can see upon the inspection of the record whether the trial court has included in its finding all the facts actually found by such court necessary to fully and fairly present the questions of law raised and decided; and if the finding does not so present the questions of law, to correct the finding by treating as a part of the finding those facts which the record shows have been found and should have been included. The Act thus enables this court, without any independent and preliminary inquiry as required by the Act of 1830, and without remanding the case for a fuller statement of facts found, to exercise its full jurisdiction and upon a review of the questions of law raised in connection with the facts found necessary to present those questions, to render a final judgment.
We think the Act of 1893 must be construed in accordance with this evident purpose, because the other construction claimed is inconsistent with the apparent intention of the Constitution in the establishment of this court, and because the construction given is a reasonable one and gives effect to every part of the Act as fully as can be done. The fact that a meaning and effect certain and unquestionable is not given to all the language of the Act is due to difficulties inherent in the language used. It was suggested at the bar that in accomplishing the main and legitimate purpose above set forth, this Act was framed with the idea of assimilating to some extent the practice of this State and the jurisdiction of this court to that of a State whose Constitution does not give to its people the protection of that *461independent and peculiar jurisdiction vested by our own in the Supreme Court of Errors. If this is so, it is certainly not strange that such an attempt, even when intrusted to the ablest hands, to assimilate our own to the practice of another State,—a practice developed under widely different circumstances and “ opposed to all the analogies of our system,”— should result in uncertain and inconsistent legislation.
We conclude that the Act of 1898 does not require this court to determine, upon evidence spread upon the record, questions of pure fact settled by the trial court, and therefore we cannot consider the plaintiff’s claim that the conclusions of the court below upon the pure issues of fact are clearly against the weight of evidence.
Second: Does the Act of 1893 authorize this court to correct the finding of the trial court by taking into consideration such facts as the record shows to have been found by the court and to be necessary for the proper presentation of questions of law arising in the ease ?
This question has of necessity been substantially answered in the consideration of the first question, and it is unnecessary to repeat the reasons already given, with their qualifications. The Act so regulates the procedure in the trial courts that the parties to each case may have the record disclose the facts they deem essential to be incorporated in the finding, when a finding is necessary to present questions of law actually raised and decided, as well as the action of the court upon requests of the parties to find such facts to be proven or not proven, and the exceptions of the parties to such action ; and so extends and enlarges the operation of § 1141 of the General Statutes that the application authorized by that statute for the correction of the appeal may be contained in the appeal itself, and may be determined on argument of the appeal, upon inspection of the record, as well as upon any other “ inquiry ” which the provisions of § 1141 may authorize. It must be remembered, however, that while the prescription of the contents of the record is a matter of procedure, and may be wholly within the legislative discretion, yet the *462mere incorporation in the record of matters not pertinent to the correction of errors in law cannot affect the judgments of this court in the exercises of its jurisdiction.
The plaintiff in this case claims that the finding of the court below does not present the question of law raised and decided, and that it should be corrected by treating as incorporated in the finding the subordinate facts found by the court, and the rules of law which the court followed in reaching its main conclusion of fact as above set forth.
The record shows that the plaintiff requested the court to incorporate these facts in its finding; the court declined to do so, not because they were not true, for the court does not state that they are not proven, but presumedly because the court did not deem them material to the presentation of any question of law. .
We think they were material. The record shows that the rule of burden of proof which the court disregarded, was claimed in the presentation of the evidence, and must have been claimed in the argument, and that the question of the correctness of that rule was in fact decided by the court.
The defendant claims that the request of the plaintiff to the judge to incorporate into the finding the facts stated to be proven by the court in the opinion filed as the grounds of its judgment was informal, and that no redress can be had under such a request. There is no practice under this Act. If it remains in its present form it will be difficult for counsel to be sure what is matter of form and what of substance, unless the practice is regulated by rules of court. In these first cases we are not justified in refusing redress for any informality that does not clearly violate a substantial and essential requirement, and we cannot sustain the objection made in this case.
The defendant further claims that inasmuch as the court below declined to note upon the request of the plaintiff that the facts were proven, the facts do not appear by the record to have been found, and therefore cannot now be incorporated into the finding. The unexplainedfailure of the court to make any note upon the request of the plaintiff asking *463the court to find as proven the particular facts which the court states in its opinion were proven and formed the grounds of its judgment, must be taken as equivalent to a formal note that such facts were proven, when upon an application to correct the finding by incorporating in it such facts, that opinion, certified by the judge, is before and printed in the record under a rule of this court for the purpose of advising us of the judge’s own statements of his official acts. We must therefore treat the finding as if a statement of the particular facts found by the court and the rule of burden of proof adopted by the court had been incorporated in the finding as requested by the plaintiff.
Did the court err in holding that the burden of proof was on the plaintiff to show that he did treat the case with ordinary skill and care, instead of holding that the burden of proof was upon the defendant to show that ordinary and reasonable skill and care were not used by the defendant ?
The plaintiff’s action is brought to recover the value of services rendered as a physician to the defendant at his request. The plaintiff must prove by testimony that he is a physician, that he was employed as such by the defendant, that he rendered the services alleged, and the value of such services. He is not bound to prove the value of the services to the dei^ndant; they may save the defendant’s life or they may effect no cure, or a cure may follow without aid from the services. In the first case the value of the services to the defendant can hardly be measured; in the others they are of no value. The value to be proved by the plaintiff is the ordinary and reasonable price for services of that nature; the contract of employment, unless special conditions are made, does not include an insurance of actual benefit to the patient; in this respect the employment of a physician differs essentially from the employment of a builder or of any person whose employment involves an insurance that the services shall answer the purposes for which they are rendered.
The obligation of a physician to exercise ordinary care and skill arises not so directly from the contract of employ*464ment as from the duty imposed upon him by law, which requires him in the exercise of a skilled and privileged profession to use at his peril that degree of skill and care which the law says shall be requisite for the practice of such profession. The violation of that duty is a wrong which entitles the person who suffers from that wrong to legal redress. This duty, and the right of action consequent on its violation, existed before the law recognized any contract of employment, and when the only compensation a physician could receive for his services was the honorarium paid at the option of the patient. There is oftentimes a narrow line of distinction between the duty thus imposed by law and an implied contract, and the distinction has been further obscured by the use of a legal fiction for the purposes of pleading, so as to enable a favorite form of action to be adopted which otherwise might be inapplicable to the case. The Practice Act, in providing a single form for every cause of action, has destroyed this legal fiction and removed the reason for the use of some loose expressions it naturally caused.
The defendant claims that the use of ordinary skill and care is not merely a duty imposed by law upon the physician, but is required by an agreement implied from the fact of the contract of employment; and that, therefore, the burden of proof is on the plaintiff to prove the use of ordinary care and skill in order to establish his case. It is unnecessary now to consider how far the theory of implied contract in such case may have been affected by the Practice Act, because in this case it does not affect the result. Whatever may be the true reason of the physician’s obligation to exercise ordinary skill, the violation of that obligation to the injury of the patient is ground for an independent action, and may also be set up as a defense to the suit of the physician to recover his compensation; but such defense is essentially in the nature of a bar.
The theory of law which holds the physician to a contract to use ordinary skill implied as an incident to the contract of employment, does not make the performance of such im*465plied contract such an element of his right of action that it must be alleged in his complaint; and the burden of proof imposed upon the physician for the purpose of making out his case is fully satisfied bj’ another theory of law which presumes from the evidence of his right to exercise his profession, that he has not violated his duty to exercise it with the requisite care and skill.
The disproof of the actual acts and omissions necessary to show that ordinary skill has not in fact been exercised in a particular case, is not a part of the physician’s case in chief; unless such acts and omissions are established by a preponderance of evidence the physicians’ right of action remains proved. Such acts and omissions are set up by the defendant not as disproving the allegations of the complaint, but as establishing an independent series of facts that are a bar to the right of action. The defendant thus becomes an actor, and quo ad the facts he has undertaken to establish, the burden of proof is on him. Whart. on Ev., § 357.
In the present case the defendant claims that the error of the court as to the burden of proof is a mere theoretical error, and could not have practically affected the result. We think it was a substantial error. The defendant not only relied in evidence upon these independent facts, but also set them up as a special defense in his answer. So far as any contradictory evidence is concerned the case turned wholly on this special defense. An inspection of the record makes it very clear that the adoption of the incorrect rule as to burden of proof may have been the effective cause of the judgment.
There is error in the judgment of the Court of Common Pleas and a new trial is ordered.
In this opinion Andrews, C. J., and Torrance, J., concurred.'

 Section 1. Upon the trial of any civil action to the court without a jury, in which an appeal to the Supreme Court of Errors may now be taken, each party may request the judge to incorporate in the finding such facts as he claims to be proven by the evidence.
Seo. 2. Such requests shall be in writing, stating the facts claimed to be proven, and each shall be in a separate paragraph, and each paragraph numbered.
Sec. 3. Such requests shall be filed with the clerk, within two weeks after judgment, and become a part of the record of the case.
Sec. 4. The court shall state in writing on the margin of each paragraph of such requests whether he finds such paragraph proven or not proven.
Sec. 5. Whenever the court shall make a finding in any case, each fact therein stated shall be in a separate paragraph and each paragraph numbered.
Sec. 6. Either party may, within five days after receipt of notice that the finding has been filed with the clerk, file written exceptions to any finding of fact by the court, and to any refusal to find a fact requested, in accordance with the provisions of section four, and all the evidence claimed by either party to be material to such question or questions of fact shall, so far as the court shall find the same to have been actually given in the case, be made a part of the record in the case.
Sec. 7. Either party may appeal, from any finding or refusal to find any fact, to the Supreme Court of Errors in the manner now by law provided.
Sec. S. The expense of printing evidence, printed in accordance with the request of the parties, shall be paid by the party so requesting the same, at the rate of one dollar per printed page for one copy, and such expense, not exceeding the sum of fifty dollars, may be taxed in favor of the prevailing party.
Sec. 9. The Supreme Court shall review all questions of fact raised by the appeal as well as all questions of law, and in all cases where no evidence has been improperly admitted or excluded in the trial court, shall determine the questions of fact and law and render final judgment thereon. In passing upon said questions of fact, said Supreme Court shall not reverse the finding of the trial court upon any question of fact, unless it find the conclusions of such trial court upon such question clearly against the weight of evidence.
Sec. 10. The rights of appeal under this act shall be in addition to those now provided by law, and the provisions of this act shall apply to all suits now pending.
Sec. 11. This act shall take effect upon its passage.
Approved, June 6, 1893.